Mr. Justice Westcott
delivered the opinion of the Court.
In this case Spratt sued Greeley in forcibly entry and unlawful detainer ol the premises. He obtained judgment of restitution at November term, 1882, of the Circuit Court against Greeley, and had a writ of habere facias possessionem. This bill is by Deans, who alleges thakhe was appointed on the 16th of February, A. D. 1881, administrator de bonis non of the estate of Jacob Foreman, deceased ; that the estate is still unsettled; that as such administrator he is in the quiet and peaceable possession of a room embraced in the habei'e facias possessionem, which is a part of the estate he represents, and that the sheriff threatens to dispossess him by immediate execution of the process ; that to. said suit he was no parcy, or any wise in privity; that he took possession solely as administrator as aforesaid, and uot by, through or under the said Greeley, nor by his permission or connivance.
A temporary injunction against execution of the process was granted upon motion of Deans, which was afterwards dissolved upon motion of Spratt. From this order dissolving" the injunction Deans appeals.
“ A person in quiet possession of real estate as owner may obtain an injunction to restrain others from dispossessing him by means of process growing out of litigation to which he was not a party.” Here Deans disclaims any con*908nivanee or privity with Greeley. If Deans had, as he alleges, an honest possession when the execution of the writ was threatened it is impossible that he, a stranger, could be bound by the proceedings between Spratt and Greeley.
The following authorities are to the point involved: Daniel Chy. Plead, and Prac., §1624; Kerr on Injunctions, 583; High on Injunc., §357; Banks vs. Parker, 80 N. C., 157; Goodnough vs. Shepard, 28 Ill., 81.
"We have read with attention all the cases cited by respondent except the case from the 15th of Alabama, which book we. have not been able to find. These cases are not applicable here. Most of them are contests between parties to the suit in which the writ issued or those holding under them.
The order dissolving the injunction is reversed and the case -will be remanded for further proceedings consis tent with this opinion and conformable to equity.